Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary: Applicant discussed limitation the registration request specifying a type of information to be provided to the first application by the MPC. Applicant stated that combination of prior art, specifically Bradish does not disclose the mechanism of the registration request specifying a type of information to be provided to the first application by the MPC. Examiner respectfully disagrees. 
Bradish discloses in col. 5, Fig. 4,  lines 59-67, the parsing module then determines if any SSID Substring Matches 406.  In this step, the parsing module checks if any of the parsed substrings match a type of substring stored in an SSID database. If no SSID substrings are found, or no SSID substrings match substrings in an SSID database, Default Registration Actions are Taken 408 (parsing module sends information back to the computing device connected to the registry through the network).  In this step, a registration module may perform a default set of actions for registering an SSID that doesn't match any of the types defined in an SSID database.  If actions are associated with the type of substring found, Registration Actions associated with the Substring are Performed 412.  In this step, the parsing module may send a set of instructions to the registration module including the actions associated with the type of SSID.  The registration module may then proceed to perform the actions associated with the type of SSID.
Further Bradish discloses in col. 6, lines 36-45, 52-63, the mechanism of client register to receive the type of information, access Points may establish connections with Wireless Enabled Devices (WEDs) using suitable SSIDs, where SSIDs may require the use of a suitable credential, such as a key or password, to establish a connection with the Access Point.  In some embodiments, the WEDs may store any suitable number of SSIDs in order to establish connections with previously accessed access points, and may attempt to connect to access points broadcasting these SSIDs automatically when in range (the registration request specifying a type of information to be provided to the first application). 
In a next step 504, the process may then continue when the WED Prompts User for SSID Selection.  In this step 504, a WED presents a user with a choice of connecting to one or more SSIDs in range of the WED.  In one or more embodiments, the WED may present the choice automatically when the WED is in range of a newly recognized wireless signal.  In other embodiments, the WED may present a list or other representation of the signals in range and may prompt the user to select an SSID to connect to when the user navigates to an interface showing the SSIDs in range.
Thus Bradish discloses the mechanism of the registration request specifying a type of information to be provided to the first application by the MPC where parsing module communicates information back to the computing device having the registry circuitry.   

Further Williams (US 2014/0019609 A1), paragraph 0049 also discloses the mechanism of registration request, the web server 12 may be a computer and/or a computer program that is responsible for accepting HTTP requests from clients 18 (e.g., user agents such as web browsers) and serving them HTTP responses along with optional data content, which may be, for example, web pages such as HTML documents and linked objects (images, etc.).  An application server 14 may include a service, hardware, and/or software framework that may be operable to provide one or more programming applications to clients in a network.  Application servers 14 may be coupled to one or more web servers 12, database servers 16, and/or other application servers 14, among 
Further Jung (US 2016/0277530 A1) discloses the mechanism of registration request, in paragraph 0081, the first networked device 101 would need to directly communicate with the HTTP request 20, e.g. a computer or a mobile app. For instance, if the first networked device 101 is a smart light bulb having an internet-like-structure, a user can use HTTP request 20, e.g., a user's mobile application, to directly control the smart light bulb.  However, if there is a plurality of networked devices (not shown) using different protocols, one single HTTP request 20 may not have the capacity to manage the plurality of the networked devices. The IoT interaction system 10 can be implemented based on the REST client-server's architecture.  The IoT interaction system 10 can generate the REST server and a plurality of REST clients.  The REST server can communicate with the HTTP request 20.  The plurality of REST clients represent the plurality of networked devices in the IoT interaction system and can interact with the plurality of networked devices.  At least one interaction can be created by a user between the REST server and the plurality of REST clients in the IoT interaction system.
Thus combination of Williams, Jung and Bradish discloses the mechanism of claim 1, as cited in the office action.
No agreement was reached regarding the cited prior art.

/ROMANI OHRI/Primary Examiner, Art Unit 2413